Citation Nr: 0914104	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  04-40 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for additional left ear disability as a result of 
treatment at a Department of Veterans Affairs facility.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.S.


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from March 6, 
1964 to June 10, 1964; he served in the Reserves from April 
1974 to May 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Lincoln, 
Nebraska Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for PTSD.  
Subsequently, the Veteran perfected an appeal as to the 
issue, which came before the Board in October 2006.  At that 
time, the Board remanded the issue for additional 
development.  The requested action has been completed and the 
claim is again before the Board for review.

This matter also comes on appeal from a May 2006 decision of 
the aforementioned RO that denied entitlement to compensation 
under 38 U.S.C.A. § 1151 for left ear damage due to a 
defective hearing aid.  

The Veteran testified at a personal hearing before the RO in 
December 2004.  He also participated in a Board 
videoconference hearing with the undersigned Veterans Law 
Judge in January 2006.  Transcripts of those hearings have 
been associated with the claims file.  The Veteran later 
requested another hearing before the Board, and one was 
scheduled for him in February 2009 before the undersigned.  
He failed to appear and has not provided good cause.




FINDINGS OF FACT

1.  The competent evidence of record does not establish the 
occurrence of an in-service stressor.

2.  The competent evidence of record fails to establish that 
the Veteran has a valid PTSD diagnosis.

3.  The competent clinical evidence of record fails to 
demonstrate that the Veteran's October 2005 defective left 
ear hearing aid resulted in additional disability.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2008).

2.  The criteria for compensation under the provision of 
38 U.S.C.A. § 1151 for left ear disability based on 
additional disability due to VA treatment have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358, 3.800 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.
 
In the present case, VA satisfied its duty to notify by means 
of March 2004, July 2005, March 2006, November 2006, and 
March 2007 letters from the agency of original jurisdiction 
(AOJ) to the appellant that informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence and provided him 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal in the event of award of the benefit sought.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was provided after the initial AOJ adjudication of the 
claims.  Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the Veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the Veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, VA and private 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the Veteran's statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.

The representative argues VA failed to assist the Veteran 
with respect to his PTSD claim by never providing him an 
opportunity to submit information as to his stressors.  This 
is incorrect.  A questionnaire was sent to him along with a 
VCAA letter in March 2004.  The Veteran's account of his 
stressor has always been consistent, and he has expounded on 
it numerous times.

The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  The Board notes that 
the Veteran has indicated that he was treated for his PTSD by 
a Dr. M. A., M.D.  The record demonstrates that the RO made 
attempts to obtain such records.  However, the RO letters 
sent to Dr. M. A regarding the Veteran's treatment records 
were returned by the Post Office because they were not 
deliverable to the address and were not able to be forwarded.  
Additionally, in March 2008, the Veteran indicated that he 
had learned that Dr. M. A. was no longer practicing in 
Nebraska and may have returned to India and therefore did not 
have a way to access his records.  The Board also observes 
that the Veteran is in receipt of Social Security benefits.  
However, the record does not contain a copy of the 
determination that granted such benefits or the clinical 
records used therein because in October 2004, the Social 
Security Administration reported that such records have been 
destroyed.  Therefore, the Board finds that to remand for the 
above referenced records would serve no useful purpose. 

Thus, the Board concludes that further development with 
regard to VA's duty to assist would serve no useful purpose 
and that no prejudice to the Veteran will result.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f)(2008).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a Veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b); 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the Veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the Veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
Veteran's lay testimony regarding claimed combat- related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the Veteran's 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  Zarycki, 6 Vet. App. at 98.



If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The Veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the Veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997)

The Veteran asserts that service connection is warranted for 
PTSD.  In this case, the Board finds that the Veteran's claim 
for service connection fails for two reasons.  

First, there is no evidence showing that the veteran had an 
in-service stressor.  The record does not establish, and the 
Veteran does not contend, that his in-service stressor was 
related to engaging in combat activity with the enemy.  
Rather, he states that his in-service stressor involved an 
incident during his basic training at Great Lakes Naval Base 
in Champlain, Illinois.  According to the Veteran, he 
attempted to commit suicide after being told that he was not 
going to be able to complete boot camp with his unit, but, 
rather, was going to be sent back for two weeks to retrain 
with another unit.  The Veteran indicated that he only cut 
his wrists to get attention and did not really intend on 
killing himself.  Therefore, as it has not been shown that 
the Veteran engaged in combat activity with the enemy, there 
must be independent evidence to corroborate the Veteran's 
statement as to the occurrence of his claimed stressors.  

However, the Board finds that the record does not contain any 
independent evidence that corroborates his statements as to 
the occurrence of this claimed stressor.  The Board 
acknowledges that a June 1964 service treatment record shows 
that the examiner reported that the Veteran had written "a 
rather histrionic 'Last Will and Testament' which he 
contrived to have confiscated" in which he threatened 
suicide.  However, there is no evidence that the Veteran 
actually attempted to commit suicide or that his reported 
threat to commit suicide was made as a result of his not 
being able to complete boot camp with his unit.  Therefore, 
in the absence of any evidence to the contrary, the Board 
concludes that that there is no independent evidence to 
corroborate the Veteran's statement as to the occurrence of 
his claimed stressor.

Second, the Veteran's claim for service connection fails 
because the competent clinical evidence of record does not 
establish that the Veteran has a current PTSD diagnosis based 
on a verified stressor.  

In September 2005, the Veteran first sought treatment with 
Dr. M.A.  The diagnosis was schizoaffective disorder.  In 
January 2006, the Veteran told Dr. M.A. he thought he had 
PTSD.  The diagnoses were then changed to include PTSD.  This 
is not, however, a persuasive diagnosis.  Nowhere in that 
report does the Veteran tell Dr. M.A. what stressor event(s) 
he believed led to PTSD; therefore, the diagnosis clearly 
does not conform to DSM-IV.  This claim was remanded to 
provide Dr. M.A. an opportunity to elaborate on the basis for 
the diagnosis, but no additional evidence was obtained.  
Therefore, this medical record diagnosing the Veteran with 
PTSD is simply not persuasive evidence.

The Veteran has received extensive psychiatric treatment at 
VA medical facilities.  Records dated throughout 2006 show 
his reports of having PTSD due to failing basic training, 
wanting to graduate with his peers, and attempting suicide. 
Despite his insistence on having PTSD, various VA medical 
professionals consistently diagnosed bipolar disorder and 
schizoaffective disorder. In 2008, he asked to be referred 
for a PTSD evaluation, and this was finally done in August 
2008 (described more fully below). 

However, before that evaluation, in April 2008, while 
undergoing screening for the day program, a mental health 
note shows that a VA social worker diagnosed the Veteran with 
PTSD.  This diagnosis is also not persuasive for two reasons.  
First, like Dr. M.A.'s diagnosis, the diagnosis clearly does 
not conform to DSM-IV because nowhere in that report does the 
Veteran tell the social worker what stressor event(s) he 
believed led to PTSD.  Second, the social worker's conclusion 
is outweighed by the conclusion of a psychiatrist who saw the 
Veteran earlier that same day and diagnosed schizoaffective 
disorder.  A social worker is not an examiner qualified to 
determine initial diagnosis for a mental disorder. VBA Fast 
Letter 05-01. 

In August 2008, the Veteran described his in-service 
stressor, consistent with that detailed above.  He was 
diagnosed with schizoaffective disorder by a psychiatrist, 
who also stated he informed the Veteran that he did not have 
PTSD.  

The 2008 conclusion that the Veteran does not have PTSD was 
the same conclusion reached by the examiner from the 
Veteran's March 2004 VA PTSD examination.  After an 
evaluation of the Veteran and a review of his claims file, 
the examiner stated that the Veteran did not exhibit a 
diagnosis of PTSD.  In reaching this determination, the 
examiner, noted that:

As I review the criteria A of PTSD, all 
persons who are in the military have to 
complete boot camp and going back for 
another 2 weeks is not an event that 
involved an actual or threatened death or 
serious injury or a threat to the 
physical integrity of self or others.  
Thus, he does not meet criteria A of PTSD 
or even remotely come close.  Certainly 
there is no intense fear or helplessness 
regarding this, although he was evidently 
upset about not completing boot camp.  
This veteran has a severe mental illness 
and states that his PTSD consists of 
"racing thoughts. like at the jail the 
rape. the dream."  I do believe that the 
veteran comes in with an agenda today in 
order to obtain service connection for 
PTSD although he does not exhibit such a 
diagnosis.  He does not meet any criteria 
for PTSD as related to military service.  
It is possible that being raped post 
military may have caused intrusive 
recollections or bad dreams, but this is 
not related to military service.

In weighing the probative value of the evidence, the Board 
concludes that the record does not reflect a valid diagnosis 
of PTSD.  As described more fully above, the only PTSD 
diagnoses in the medical evidence are not persuasive because 
they contain no recitation of the stressor(s) upon which the 
diagnosis was based and/or they were provided by a social 
worker.  In contrast, the 2004 VA examiner and the 2008 VA 
outpatient psychiatrist concluded PTSD is not shown.  The 
2004 examiner provided a complete rationale for the opinion, 
stating that the only stressor reported by the Veteran 
(regarding failure of basic training) is simply not a valid 
stressor for PTSD in accordance with DSM-IV.  Considering 
that none of the diagnoses of PTSD contain any rationale for 
the diagnosis, while the conclusion PTSD is not shown was 
supported by a medical rationale, this negative opinion 
clearly outweighs the positive evidence of record. 

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran has a current 
PTSD diagnosis related to his active military service.  
Although the veteran asserts that he has a current PTSD 
disability is related to service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He is competent to give evidence about what 
he experienced; for example, he is competent to report that 
he experiences psychiatric symptomotology.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Therefore, in the absence of any documented clinical evidence 
of record that the Veteran has a valid diagnosis of PTSD that 
is related to service, the Board finds that his statements 
are not credible and that the negative evidence of record, 
including the March 2004 VA examination and August 2008 VA 
opinion, is of greater probative value than his statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
Veteran currently has PTSD that is related to his active 
military service.  The Board has considered the doctrine of 
giving the benefit of the doubt to the Veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2008), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  Consequently, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for PTSD.


1151 Claim

38 U.S.C.A. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  The last amendment was in 
response to the decision of the United States Supreme Court 
in Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 552, 130 L.Ed. 
2d 462 (1994), in which the Supreme Court held that VA's 
interpretation of 38 U.S.C.A. 1151 as encompassing only 
additional disability resulting from VA negligence or from 
accidents during treatment was unduly narrow.

In pertinent part, 38 U.S.C. § 1151 now reads as follows:

(a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the 
same manner as if such additional disability or death 
were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and--

(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or in 
a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause of 
the disability or death was- (A) carelessness, 
negligence, lack of proper skill, error in judgment, 
or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical 
or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.

In this case, the Veteran filed his § 1151 claim after 
October 1, 1997 and, accordingly, the post October 1, 1997 
version of the law and regulation must be applied.  See 
VAOPGCPREC 40-97 [all Section 1151 claims which were filed 
after October 1, 1997, must be adjudicated under the 
statutory provisions currently in effect, which essentially 
require a showing of negligence or fault on the part of VA].

The Veteran claims that he sustained additional disability as 
a result of a defective hearing aid that was placed in his 
left ear at VA medical facility.  The first question that 
must be answered is whether the Veteran has additional 
disability caused by the defective hearing aid.  In 
determining whether there is additional disability, VA 
compares the Veteran's condition immediately before the 
beginning of the relevant care or treatment to the Veteran's 
condition after such care or treatment.  38 C.F.R. § 
3.361(b).

In this case, the record demonstrates that the Veteran 
presented to the VA Nebraska Western Iowa Health Care System 
(VA NWIHS) in Omaha, Nebraska in January 2005 to be issued 
and fitted for binaural Starkey digital hearing aids.  A 
subsequent October 10, 2005 VA audiology note shows that the 
Veteran reported that his left aid had exploded when he wore 
it following a recent repair and that "his ear hurt and had 
some blood in it."  On examination, the audiologist reported 
that although the Veteran's left hearing aid was dead, the 
hearing aid shells were completely intact, with no broken 
pieces or cracks.  The audiologist further indicated that the 
hearing aids were going to be sent in for repairs, including 
the replating of the left hearing aid.  The Board notes that 
the Veteran is service-connected for bilateral hearing loss 
disability and clearly experienced left ear hearing loss 
prior to his reported October 2005 hearing aid incident.

Upon review of the record, the Board concludes that there is 
no competent evidence showing the Veteran has any additional 
hearing loss or any other additional left ear disability as a 
result of his defective VA hearing aid.  In this regard, the 
record reflects that the Veteran underwent audiometric 
evaluation at the Omaha VA NWIHS in December 2004, prior to 
the January 2005 fitting of his left ear hearing aid.  At 
that time, the left ear pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
50
60
65
75

The record again demonstrates that the Veteran underwent a VA 
audiological evaluation in April 2006 to determine if his 
hearing sensitivity had progressed from a previous 
evaluation.  On the authorized audiological evaluation, the 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
50
65
65
80

The examiner, who noted the reported October 2005 hearing aid 
explosion opined that "when compared to previous 
audiological results (Dec. 2004), hearing sensitivity has 
remained relatively stable across the frequency range 
bilaterally."

The Veteran also underwent a VA audiological evaluation in 
July 2006 to determine if he had incurred any damage as a 
result of his hearing aid coming apart in his ear in October 
2005.  The examiner, who indicated that the Veteran had 
previously been evaluated and was noted to have moderate to 
profound bilateral hearing loss, reported that the Veteran 
felt that he had worse hearing loss in the left ear.  An 
examination of the Veteran's external ears showed that there 
was no deformity or any lesions.  Additionally, the external 
canals showed just a minimal amount of serum present 
bilaterally.  Further, no other lesions were noted, the 
tympanic membranes were pearly grade bilaterally, the 
mastoids were nontender, and there was no active ear disease 
or any infections present.  The examiner, who indicated that 
he had reviewed the Veteran's claims file, diagnosed him with 
bilateral sensory hearing loss and opined that:

It appears as though the patient has not 
sustained any long term damage to his 
tympanic membrane from the incident with 
his hearing aid back in October.  It is 
certainly possible that he may have 
scratched his ear during the placement of 
his hearing aid which was the cause of 
his blood at this time and while it is 
possible a piece of the plating from the 
left aid may have come off during this 
incident, there is not evidence of that 
found at this time.  The patient's 
audiogram also shows continued symmetric 
hearing loss that is consistent with his 
previous audiograms.  At this time it 
does not appear that his left sided 
hearing loss is caused by or the result 
of the incident with his left hearing aid 
in October of 2005.

The record again demonstrates that the Veteran underwent 
another VA audiological evaluation in August 2006.  On the 
authorized audiological evaluation, the pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
50
65
65
85

The examiner noted that comparing the results to those 
obtained in April 2006, no significant decrease in hearing 
acuity was shown.


Thus, based on the aforementioned evidence and in the absence 
of any evidence to the contrary, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran's October 2005 defective hearing aid has caused him 
to experience additional left ear disability, including 
increased hearing loss.  The competent (medical) evidence is 
unequivocal in this respect. 

In conclusion, although the Veteran asserts that he 
experienced additional left ear disability, including hearing 
loss as a result of his defective left ear hearing aid in 
October 2005, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
He is competent to give evidence about what he experienced; 
for example, he is competent to report that he experiences 
left ear hearing loss.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The same applies to the 
lay statement he submitted. 

Therefore, in the absence of any documented evidence of 
record that shows that the Veteran's left ear hearing loss or 
any other left ear disability is caused by a defective VA 
hearing aid, the Board finds that he statements are not 
credible and that the negative evidence of record, including 
the April 2006 and July 2006 VA examinations, is of greater 
probative value than the Veteran's statements in support of 
his claim.  The Board has considered the doctrine of giving 
the benefit of the doubt to the veteran, under 38 U.S.C.A. § 
5107 (West 2002), and 38 C.F.R. § 3.102 (2008), but does not 
find that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, in light of the above, 
the Board concludes that a preponderance of the evidence is 
against the Veteran's claim for entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151, 
and it must be denied

						
	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional left ear disability as a result of a defective 
hearing aid inserted at a Department of Veterans Affairs 
facility is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


